Dismissed and Memorandum Opinion filed May 25, 2006








Dismissed and Memorandum Opinion filed May 25, 2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00410-CV
____________
 
IN THE INTEREST OF H.B.N.S., A
CHILD
 
 

 
On Appeal from the 387th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
00CV114743
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 28,
2004.  The clerk=s record was filed on April 27,
2005.  The reporter=s record was filed on October 4,
2005.  No brief was filed.
On March 30, 2006, this Court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before May 1, 2006, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellants filed no response.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed May 25, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.